1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     KATHLEEN BASOFF,                            )    Case No. CV 17-07810-DMG (JEM)
12                                               )
                                Plaintiff,       )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     NANCY A. BERRYHILL, Acting                  )
15   Commissioner of Social Security             )
     Administration,                             )
16                                               )
                                Defendant.       )
17                                               )

18         In accordance with the Order Accepting Findings and Recommendations of United

19   States Magistrate Judge filed concurrently herewith,

20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security

21   is AFFIRMED and this action is DISMISSED with prejudice.

22

23   DATED: December 28, 2019
                                                             DOLLY M. GEE
24                                                   UNITED STATES DISTRICT JUDGE

25

26

27

28
